Citation Nr: 1518168	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-18 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a lesion in the distal left anterior descending (LAD) coronary artery due to an in-service motor vehicle accident.

2. Entitlement to service connection for ventricular fibrillation due to an in-service motor vehicle accident.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J. A.



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to November 1983 and from March 1988 to February 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2014, the Veteran testified at the RO hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing is of record.

The Board additionally notes that the Veteran's electronic Virtual VA and veterans Benefits Management System files have been reviewed in conjunction with the consideration of the claims currently on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran has testified that records from the Takoma Army Hospital, dated June to August 1989, which indicate treatment following a motor vehicle accident are not a part of the claims file.  In addition, his attempts to obtain them have been futile.  Therefore, he and his representative requested that an attempt by the VA be made to obtain them.  As such, in order to afford the Veteran every possible consideration, an attempt should be made to locate these records and associate them with the claims file.

In addition, the Veteran was afforded a VA examination in October 2010 and an addendum opinion to the examination was obtained in June 2012.  While the VA examiner has provided an opinion regarding the etiology of the ventricular fibrillation, there is no opinion regarding the origin of the Veteran's lesion in the distal LAD coronary artery.  Therefore, the Board finds the addendum opinion is inadequate and a new addendum addressing the etiology of the Veteran's lesion in the distal LAD coronary artery is warranted.

Finally, the Board acknowledges there is an opinion of record which indicates that the Veteran's ventricular fibrillation is due to the lesion in the distal LAD coronary artery.  Therefore, finds that the claim for service connection for ventricular fibrillation is inextricably intertwined with the claim for service connection for the lesion in the distal LAD coronary artery at issue and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Records from treatment received at the Takoma Army Hospital, dated from June 1989 to August 1989, to include records of hospitalization at a field hospital, should be obtained.  Any necessary identifying information should be requested from the Veteran.

In addition, all personnel records should be obtained and associated with the record. 

If the requested records are not available, or the search for such records otherwise yields negative results, that fact should be clearly documented in the claims file, and the Veteran should be notified.

2. Once all outstanding records, if any, have been obtained and associated with the claims file, request an addendum opinion from the same VA examiner who conducted the October 2010 VA examination and provided the June 2012 addendum opinion. 

The examiner should clearly opine whether the distal LAD coronary artery diagnosis is at least as likely as not (i.e., there is a 50 percent or greater probability) the result of injury or disease incurred or aggravated in service, namely the in-service motor vehicle accident.  

The examiner is asked to specifically address the Veteran's lay statements that he was told by his cardiologist at the University of Minnesota Medical Center that a significant impact can cause a lesion on his heart. 

If the October 2010 VA examiner is unavailable, or another examination of the Veteran is deemed warranted, the RO should arrange for the Veteran to undergo VA examination, by an appropriate examiner, to obtain an opinion responsive to the question and comment noted above.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination and this should be acknowledged in the report. 

All testing deemed necessary by the examiner should be performed and the results reported in detail. Furthermore, a complete rationale, including a discussion of the Veteran's documented medical history and lay assertions, should be given for all opinions and conclusions expressed.  If an opinion cannot be medically determined without resorting to mere speculation, this should be thoroughly explained in the report.

3. Upon completion of the foregoing, review the examiners' reports to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

